23 So.3d 1030 (2009)
Tylan A. MEAUX, et al.
v.
LAFAYETTE CONSOLIDATED GOVERNMENT, et al.
Nos. 09-376.
Court of Appeal of Louisiana, Third Circuit.
November 4, 2009.
Rehearing Denied December 16, 2009.[*]
L. Katherine A. Theunissen, Mahtook & Lafleur, Lafayette, LA, for Defendant/Appellant: Lafayette Consolidated Government.
Don J. Hernandez, Christopher Siegrist, Franklin, LA, for Plaintiff/Appellant: Louis Robinson, Jr.
Edward B. Jones, Edward B. Jones & Associates, Patterson, LA, for Plaintiff/Appellant: Louis Robinson, Jr.
James Alan Harrell, Heather S. Duplantis, Karen Blakemore, Phelps Dunbar, Baton Rouge, LA, for Intervenor/Appellant: Lafayette Specialty Hospital, LLC.
Thomas R. Hightower Jr., Patrick Wade Kee, Michael S. Harper, Attorneys at Law, Lafayette, LA, for Defendant/Appellee: Lil D's Bar-B-Que, LLC.
Court composed of JIMMIE C. PETERS, ELIZABETH A. PICKETT, and J. DAVID PAINTER, Judges.
PICKETT, Judge.
For the reasons set forth this day in the consolidated case, Robinson v. Meaux, 09-374 (La.App. 3 Cir. 11/4/09), 23 So.3d 1025, the summary judgment in favor of Lil D's Bar-B-Que, LLC, is reversed and the case is remanded for further proceedings.
REVERSED AND REMANDED.
NOTES
[*]  Painter, J., would grant rehearing.